 

 

 

Case 1:20-cr-00334-GBD Document 25 Filed 09/07/21 Page 1of1
USDC SDNY

UNITED STATES DISTRICT COURT FE DOCUMENT
' CLECTRONICALLY | of
SOUTHERN DISTRICT OF NEW YORK | LE NICALLY PILEF ;

 

on ea gE tte 0

   

 

 

 

 

wee eee eee c eee ee cee eee eee ee een eees x |
UNITED STATES OF AMERICA, . D'SEP 0-7 207)
-against-
: ORDER
DAYQUAN VALLEJO, : 90 Cr. 334 (GBD)
Defendant.
wee ee eee eee eee x

GEORGE B. DANIELS, United States District Judge:
The letter motion by Mr. Nelson De La Cruz, Esq. requesting to be relieved as Mr. Vallejo’s
attorney, (ECF No. 23), is DENIED without prejudice.

The Clerk of Court is directed to close the motion accordingly.

Dated: New York, New York
September 7, 2021

SO ORDERED.

Sssge. 6 Von

YOR B. DANIELS
ited States District Judge

 
